NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



STATE OF FLORIDA,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D17-4993
                                         )
JOHNATHAN ROGERS,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed August 16, 2019.

Appeal from the Circuit Court for
Hillsborough County; Mark R. Wolfe,
Judge.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa,
for Appellant.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender, Bartow, for Appellee.



PER CURIAM.

             Affirmed.


SILBERMAN, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.